MEMORANDUM **
Apolinario Ramirez-Mendez, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s decision denying his application for withholding of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. Reviewing for substantial evi*434dence, see Hoxha v. Ashcroft, 319 F.3d 1179, 1181 n. 4 (9th Cir.2003), we deny the petition for review.
Substantial evidence supports the denial of Ramirez-Mendez’s withholding of removal claim because he failed to establish that the harm he suffered rose to the level of persecution, see id. at 1182 (concluding that harassment, threats, and one beating unconnected with any particular threat did not compel finding of past persecution), or that it is more likely than not that he will be persecuted in the future, see Rostomian v. INS, 210 F.3d 1088, 1089 (9th Cir.2000) (denying relief because widespread random violence or general civil strife is insufficient to establish well-founded fear of persecution).
In light of our disposition, we need not reach Ramirez-Mendez’s remaining contentions relating to family membership and political opinion.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.